DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/852,131 on October 20, 2022. Please note: Claims 1, 12, 21, 24, 25, 29 and 30 have been amended and claims 4, 8-11 and 22 have been cancelled. Claims 1-3, 5-7, 12-21 and 23-30 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on October 20, 2022, overcome the objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 20200097696 A1), hereinafter Yao, in view of Lee et al. (US 20190019000 A1; Cited in PTO-892 dated 09/17/2020), hereinafter Lee, and in further view of He et al. (US 20180260602 A1), hereinafter He.

Regarding Claim 1, Yao teaches:
A biometric imaging arrangement (See FIGS. 2 and 3: 20) comprising:
a photodetector pixel array (210) including at least a first portion of pixels (211) arranged to receive light transmitted from an infrared cut-off (221) (See FIG. 3) (See paragraph [0081], lines 1-11: Therefore, if the spectral transmission band is a green light wave band, then 221 is an infrared cut-off filter) with a spectral transmission band including visible light (See paragraph [0081], lines 1-11) and at least a second portion of pixels (212) arranged to receive light transmitted through at least one opening in the infrared cut-off filter (See FIGS. 2 and 3: the second portion of pixels 212 are surrounded by the first portion of pixels 211, as shown in FIG. 2. Therefore, the infrared cut-off filter 211 includes an opening corresponding to the pixels 212, wherein the second portion of pixels are arranged to receive light passing through the opening), the light received by the second portion of pixels including visible light (See paragraphs [0084] and [0086]: therefore, the second portion of pixels 212 receive light that has transmitted through 222, which includes visible light emitted by the light source), 
wherein the biometric imaging arrangement is configured to acquire more than one image of an object (FIG. 3: 240) (See paragraph [0110]) during illumination of the object with visible light (See paragraph [0084]: the light source emits white light), perform user authentication at least partly based on, in the acquired images, an outcome of a time evolution of a comparison between an intensity of visible light received by the first portion of pixels and an intensity of visible light received by the second portion of pixels in the acquired images (See FIG. 6: according to the processing loop S520 > S530 > S540 > S550 > S560 > S565 > S520, more than one image is acquired at step S520, and user authentication is performed at least partly based on a time evolution of the comparison between the intensity of light received by the first portion of pixels and the intensity of light received by the second portion of pixels (whether the ratio calculated in S540 changes over time or not determines whether fingerprint identification is successful or not)), and conclude whether the object in the images is a spoof biometric object or a live biometric object based on the comparison (See paragraph [0111]).
Yao does not explicitly teach (see elements emphasized in italics):
an infrared cut-off filter with a spectral transmission band including the entire range of visible light;
conclude whether the object in the images is a spoof biometric object or a live biometric object based on the time evolution of the comparison.
However, in the same field of endeavor, fingerprint sensors (Lee, Abstract), Lee teaches:
	a photodetector pixel array (FIG. 11C: FPX and SPX) including at least a first portion of pixels (FPX) arranged to receive light transmitted from an infrared cut-off filter (IRF) with a spectral transmission band including the entire range of visible light (See FIG. 11C and paragraph [0129]) and at least a second portion of pixels (SPX) arranged to receive light transmitted through at least one opening in the infrared cut-off filter, the light received by the second portion of pixels including visible light (See FIG. 11C: SPX are arranged to receive light transmitted through at least one opening in IRF; See paragraph [0039]) (See also FIGS. 12A-12F, showing at least one opening in IRF, which would corresponding to areas between FPX, which SPX is located).
Yao contained a device which differed from the claimed device by the substitution of the infrared cut-off filter with a spectral transmission band including a particular range of visible light, instead of the entire range of visible light. Lee teaches the substituted element of an infrared cut-off filter with a spectral transmission band including the entire range of visible light. Their functions were known in the art to provide pixels with differently filtered visible light. The infrared cut-off filter taught by Yao could have been substituted with the infrared cut-off filter with a spectral transmission band including the entire range of visible light and at least a second portion of pixels arranged to receive light transmitted through at least one opening in the infrared cut-off filter taught by Lee and the results would have been predictable and resulted in an arrangement in which the first portion of pixels receive the entire range of visible light and the second portion of pixels receive visible light. Furthermore, one of ordinary skill in the art would have recognized that Yao’s principle of comparing intensities of visible light received by the first and second portion of pixels, which are differently filtered, can be applied to the filtering arrangement of the first and second portion of pixels taught by Lee to arrive at the claimed features.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Yao in view of Lee does not explicitly teach (see elements emphasized in italics):
conclude whether the object in the images is a spoof biometric object or a live biometric object based on the time evolution of the comparison.
However, in the same field of endeavor, optical sensor modules for performing one or more sensing operations such as fingerprints (He, paragraph [0003]), He teaches:
A biometric imaging arrangement (FIG. 5A) configured to acquire more than one image and to conclude whether an object in the images is a spoof biometric object or a live biometric object based on a time evolution of a comparison (See FIG. 15 showing the time evolution of a comparison between two intensities of light captured at different wavelengths) (See paragraph [0157] and FIG. 15: the method determines whether an object is associated with a living person based on the different signal strength levels are present over time; See also paragraph [0161], lines 11-19: a change in the returned light from a finger due to heartbeat/blood flow can also be used to determine whether an object in the images is a spoof biometric object or a live biometric object) between an intensity of light received by a first portion of pixels (visible wavelength light) and an intensity of light received by a second portion of pixels (IR wavelength light) (See paragraphs [0156] and [0157])..
Yao in view of Lee contained a device which differed from the claimed device by the substitution of concluding whether the object in the image is a spoof biometric object or a live biometric object based on the comparison, but not based on the time evolution of the comparison. He teaches the substituted element of concluding whether the object in the image is a spoof biometric object or a live biometric object based on the time evolution of the comparison. Their functions were known in the art to improve biometric sensing by determining whether the object in the image is a spoof biometric object or a live biometric object. The method taught by Yao in view of Lee could have been substituted with the method taught by He and the results would have been predictable and resulted in using the existing comparison taught by Yao, and evaluating the change in the comparison over time to conclude whether the object in the image is a spoof biometric object or a live biometric object. Furthermore, doing so would have allowed the biometric imaging arrangement to quickly determine whether the monitored material is a living organism, such as live fingerprint (See He, paragraph [0156]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Yao in view of Lee, and in further view of He as combined above does not explicitly teach:
The biometric imaging arrangement according to claim 1, wherein the infrared cut-off filter is located on a support structure which spatially separates the infrared cut-off filter from the photodetector pixel array.
However, Lee teaches further:
the infrared cut-off filter (IRF) is located on a support structure (MTS) which spatially separates the infrared cut-off filter from the photodetector pixel array (See FIG. 11C: IRF is located on MTS which spatially separates the infrared cut-off filter from the photodetector pixel array FPX).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the biometric imaging arrangement (as taught by Yao in view of Lee, and in further view of He) so the infrared cut-off filter is located on a support structure which spatially separates the infrared cut-off filter from the photodetector pixel array (as taught by Lee). Doing so would block reflected light  for the purpose of clearly recognizing a target of a small size, such as ridge and valley of a fingerprint, in object sensing such as fingerprint sensing (See Lee, paragraph [0076]).

Regarding Claim 3, Yao in view of Lee, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The biometric imaging arrangement according to claim 1, wherein a single infrared cut-off filter is arranged to filter light received by a plurality of pixels (See FIG. 3: 221 corresponds to a single infrared cut-off filter that is arranged to filter light 254, 256 received by a plurality of pixels 211), wherein the second portion of pixels are arranged to not receive light filtered by the infrared cut-off filter (See FIG. 3: 212 are arranged not to receive light 254, 256 filtered by 221).

Regarding Claim 5, Yao in view of Lee, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The biometric imaging arrangement according to claim 1, wherein the infrared cut-off filter includes an opening (See FIGS. 2 and 3: the second portion of pixels 212 are surrounded by the first portion of pixels 211, as shown in FIG. 2. Therefore, the infrared cut-off filter 211 includes an opening corresponding to the pixels 212, wherein the second portion of pixels are arranged to receive light passing through the opening), 
wherein the biometric imaging arrangement is configured to perform user authentication at least partly based on, in the acquired images, an outcome of a time evolution of a comparison between the intensity of light received by the first portion of pixels and the intensity of light received by at least one of the portions of pixels (212) (See FIG. 6: according to the processing loop S520 > S530 > S540 > S550 > S560 > S565 > S520, more than one image is acquired at step S520, and user authentication is performed at least partly based on a time evolution of the comparison between the intensity of light received by the first portion of pixels and the intensity of light received by the second portion of pixels (whether the ratio calculated in S540 changes over time or not determines whether fingerprint identification is successful or not)) that are arranged to receive light passing through the opening (See paragraph [0111]).
Yao in view of Lee, and in further view of He as combined does not explicitly teach (see elements emphasized in italics)
wherein the infrared cut-off filter includes multiple openings, and thereby further portions of pixels arranged to receive light passing through a respective opening, 
wherein the biometric imaging arrangement is configured to perform user authentication at least partly based on, in the acquired images, an outcome of a time evolution of a comparison between the intensity of light received by the first portion of pixels and the intensity of light received by at least one of the portions of pixels that are arranged to receive light passing through the openings.
However, Lee teaches further:
wherein the infrared cut-off filter (FIG. 11C: IRF; See paragraph [0129]: IRF only corresponds to the pixels FPX) includes multiple openings, and thereby further portions of pixels arranged to receive light passing through a respective opening (See FIGS. 12A-12F: since IRF only corresponds to FPX, multiple openings are present where SPX is located, thereby further portions of pixels arranged to receive light passing through a respective opening).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the biometric imaging arrangement (as taught by Yao in view of Lee, and in further view of He) so the infrared cut-off filter includes multiple openings, and thereby further portions of pixels arranged to receive light passing through a respective opening (as taught by Lee), arriving at the biometric imaging arrangement is configured to perform user authentication at least partly based on, in the acquired images, an outcome of a time evolution of a comparison between the intensity of light received by the first portion of pixels and the intensity of light received by at least one of the portions of pixels that are arranged to receive light passing through the openings. Doing so would have been another appropriate distribution pattern for the portions of pixels that would enable the pixels to obtain fingerprint image information (See Lee, paragraph [0142], where the areas corresponding to 212 in FIG. 2 of Yao correspond to SPX in Lee and the areas corresponding to 211 in FIG. 2 of Yao correspond to FPX in Lee).

Regarding Claim 6, Yao in view of Lee, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao in view of Lee, and in further view of He teaches:
The biometric imaging arrangement according to claim 5, wherein the biometric imaging arrangement is configured to perform user authentication at least partly based on, spatial differences in the comparison between the intensity of light received by the first portion of pixels and the intensity of light received by portions of pixels that are arranged to receive light passing through the openings (See the above discussion of the relationship taught by Yao; See the above discussion of the modification according to FIG. 12A-12F of Lee to arrive at multiple openings; Therefore, as combined with Yao to include comparisons between the intensity of light received by the first portion of pixels and the intensity of light received by portions of pixels that are arranged to receive light passing through the openings, the user authentication is at least partly based on spatial differences in these comparisons because, as shown in FIG. 12A-12F of Lee, the first and second portions of pixels have spatial differences, and therefore, the intensities received by these pixels also have spatial differences that dictate how user authentication is performed).

Regarding Claim 7, Yao in view of Lee, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The biometric imaging arrangement according to claim 1, wherein the second portion of pixels are arranged to receive light that has not passed through a spectral filter (See paragraph [0086]).

Regarding Claim 12, Yao in view of Lee, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The biometric imaging arrangement according to claim 1, wherein the biometric imaging arrangement is configured to control a color controllable light source (FIG. 3: 250) to emit light in at least one predetermined spectral band during acquisition of the images (See paragraph [0084]; See paragraph [0110]; Therefore, the display screen 250 corresponds to a color controllable light source that is configured to emit light in at least one predetermined spectral band during acquisition of the images).

Regarding Claim 13, Yao in view of Lee, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The biometric imaging arrangement according to claim 12, wherein the at least one predetermined spectral band include at least one of blue light, and red light, and green light, and infrared light (See paragraph [0084]: white light includes at least one of blue light, and red light, and green light, and infrared light). 

Regarding Claim 14, Yao in view of Lee, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The biometric imaging arrangement according to claim 12, wherein the at least one predetermined spectral band includes at least part of a spectral band rejected by the infrared cut-off filter (See paragraph [0084]; See paragraph [0081], lines 1-11: Therefore, if the spectral transmission band is a green light wave band, then the at least one predetermined spectral band (white light) includes at least part of a spectral band rejected by the infrared cut-off filter).

Regarding Claim 15, Yao in view of Lee, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The biometric imaging arrangement according to claim 12, wherein the color controllable light source is controllable to emit light with predetermined light intensity and/or spectral composition, wherein the user authentication is further based on the predetermined light intensity and/or spectral composition (See paragraph [0084]; See paragraph [110]: Therefore, the display screen 250 is controllable to emit light with predetermined light intensity and/or spectral composition (a white light spectral composition), wherein the user authentication is further based on the predetermined light intensity and/or spectral composition (as shown in detail in FIG. 6)).

Regarding Claim 16, Yao in view of Lee, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The biometric imaging arrangement according to claim 1 configured to be arranged under an at least partially transparent display panel (250) and configured to capture an image of an object (240) located on an opposite side of the at least partially transparent display panel (See FIG. 3: 20 is arranged under an at least partially transparent display panel 250 (as shown in this figure, light passes through 250), and configured to capture an image of an object (240) located on an opposite side of the at least partially transparent display panel 250).

Regarding Claim 17, Yao in view of Lee, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The biometric imaging arrangement according to claim 16 wherein the transparent display panel comprises a color controllable light source (See paragraph [0084]; See paragraph [0110]; Therefore, the display screen 250 comprises a color controllable light source).

Regarding Claim 18, Yao in view of Lee, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The biometric imaging arrangement according to claim 1, wherein the comparison between the intensity of light received by the first portion of pixels and the intensity of light received by the second portion of pixels is a ratio (See paragraph [0111]).

Regarding Claim 19, Yao in view of Lee, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
An electronic device (FIG. 3) comprising:
- an at least partly transparent display panel (FIG. 3: 250; As shown in this figure, light passes through 250, and therefore it is at least partly transparent);
- the biometric imaging arrangement (FIG. 3: 20) according to claim 1, and
- processing circuitry (FIG. 2: 220; See paragraph [0075]) configured to:
	- receive a signal from the biometric imaging arrangement indicative of a fingerprint of a finger (FIG. 3: 240) touching the transparent display panel (See paragraphs [0093] and [0094]: therefore, the light intensity from 211 and 212 correspond to a signal from the biometric imaging arrangement indicative of a fingerprint of a finger touching the transparent display panel),
	- perform a fingerprint authentication procedure based on the detected fingerprint (See FIG. 6, showing the fingerprint authentication procedure).

Regarding Claim 20, Yao in view of Lee, and in further view of He teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The electronic device according to claim 19, wherein the electronic device is a mobile device (See paragraph [0060]).

Claims 21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Lee.

Regarding Claim 21, Yao teaches:
A method (FIG. 6) for authenticating a user of an electronic device (FIG. 3) including a biometric imaging arrangement (See FIGS. 2 and 3: 20)  having a photodetector pixel array (210) including at least a first portion of pixels (211) arranged to receive light transmitted from an infrared cut-off filter (221) (See FIG. 3) (See paragraph [0081], lines 1-11: Therefore, if the spectral transmission band is a green light wave band, then 221 is an infrared cut-off filter) with a spectral transmission band including visible light (See paragraph [0081], lines 1-11) and at least a second portion of pixels (212) arranged to receive light transmitted through at least one opening in the infrared cut-off filter (See FIGS. 2 and 3: the second portion of pixels 212 are surrounded by the first portion of pixels 211, as shown in FIG. 2. Therefore, the infrared cut-off filter 211 includes an opening corresponding to the pixels 212, wherein the second portion of pixels are arranged to receive light passing through the opening), the light received by the second portion of pixels including visible light (See paragraphs [0084] and [0086]: therefore, the second portion of pixels 212 receive light that has transmitted through 222, which includes visible light emitted by the light source), the method comprising:
acquiring, using the biometric imaging arrangement, more than one image of an object (FIG. 3: 240) (See paragraph [0110]) during illumination of the object with visible light (See paragraph [0084]: the light source emits white light), 
performing user authentication at least partly based on a time evolution of a comparison between an intensity of visible light received by the first portion of pixels and an intensity of visible light received by the second portion of pixels in the acquired images (See FIG. 6: according to the processing loop S520 > S530 > S540 > S550 > S560 > S565 > S520, more than one image is acquired at step S520, and user authentication is performed at least partly based on a time evolution of the comparison between the intensity of light received by the first portion of pixels and the intensity of light received by the second portion of pixels (whether the ratio calculated in S540 changes over time or not determines whether fingerprint identification is successful or not)), and
concluding whether an object in the images is a spoof biometric object or a live biometric object based on an outcome of the comparison (See paragraph [0111]).
Yao does not explicitly teach (see elements emphasized in italics):
an infrared cut-off filter with a spectral transmission band including the entire range of visible light.
However, in the same field of endeavor, fingerprint sensors (Lee, Abstract), Lee teaches:
	a photodetector pixel array (FIG. 11C: FPX and SPX) including at least a first portion of pixels (FPX) arranged to receive light transmitted from an infrared cut-off filter (IRF) with a spectral transmission band including the entire range of visible light (See FIG. 11C and paragraph [0129]) and at least a second portion of pixels (SPX) arranged to receive light transmitted through at least one opening in the infrared cut-off filter, the light received by the second portion of pixels including visible light (See FIG. 11C: SPX are arranged to receive light transmitted through at least one opening in IRF; See paragraph [0039]) (See also FIGS. 12A-12F, showing at least one opening in IRF, which would corresponding to areas between FPX, which SPX is located).
Yao contained a process which differed from the claimed process by the substitution of the infrared cut-off filter with a spectral transmission band including a particular range of visible light, instead of the entire range of visible light. Lee teaches the substituted element of an infrared cut-off filter with a spectral transmission band including the entire range of visible light. Their functions were known in the art to provide pixels with differently filtered visible light. The infrared cut-off filter taught by Yao could have been substituted with the infrared cut-off filter with a spectral transmission band including the entire range of visible light and at least a second portion of pixels arranged to receive light transmitted through at least one opening in the infrared cut-off filter taught by Lee and the results would have been predictable and resulted in an arrangement in which the first portion of pixels receive the entire range of visible light and the second portion of pixels receive visible light. Furthermore, one of ordinary skill in the art would have recognized that Yao’s principle of comparing intensities of visible light received by the first and second portion of pixels, which are differently filtered, can be applied to the filtering arrangement of the first and second portion of pixels taught by Lee to arrive at the claimed features.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 23, Yao in view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The method according to claim 21, wherein the comparison is a ratio between the intensity of light received by the first portion of pixels and the intensity of light received by the second portion of pixels (See paragraph [0111]).

Regarding Claim 24, Yao in view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The method according to claim 23, wherein the ratio is compared to a threshold value to conclude whether an object in the images is a spoof biometric object or a live biometric object (See paragraph [0111]: the light intensity range includes a threshold value).

Regarding Claim 25, Yao in view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The method according to claim 21, comprising:
illuminating the object with light in at least one predetermined spectral band during acquisition of the images (See paragraph [0084]).

Regarding Claim 26, Yao in view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The method according to claim 25, wherein the at least one predetermined spectral band include at least one of blue light, and red light, and green light, and infrared light (See paragraph [0084]: white light includes at least one of blue light, and red light, and green light, and infrared light).

Regarding Claim 27, Yao in view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The method according to claim 25, wherein the at least one predetermined spectral band includes at least part of a spectral band rejected by the infrared cut-off filter (See paragraph [0084]; See paragraph [0081], lines 1-11: Therefore, if the spectral transmission band is a green light wave band, then the at least one predetermined spectral band (white light) includes at least part of a spectral band rejected by the infrared cut-off filter).

Regarding Claim 28, Yao in view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
One or more processors (FIG. 2: 220) configured to perform the steps of claim 21 (See paragraph [0161]).

Regarding Claim 29, Yao teaches:
A computer program product comprising a non-transitory computer readable medium having stored thereon a computer program (See paragraph [0160]) for authenticating a user of an electronic device (FIG. 3) including a biometric imaging arrangement  (See FIGS. 2 and 3: 20)  having a photodetector pixel array (210) including at least a first portion of pixels (211) arranged to receive light transmitted from an infrared cut-off filter (221) (See FIG. 3) (See paragraph [0081], lines 1-11: Therefore, if the spectral transmission band is a green light wave band, then 221 is an infrared cut-off filter) with a spectral transmission band including visible light (See paragraph [0081], lines 1-11) and at least a second portion of pixels (212) arranged to receive light transmitted through at least one opening in the infrared cut-off filter (See FIGS. 2 and 3: the second portion of pixels 212 are surrounded by the first portion of pixels 211, as shown in FIG. 2. Therefore, the infrared cut-off filter 211 includes an opening corresponding to the pixels 212, wherein the second portion of pixels are arranged to receive light passing through the opening), the light received by the second portion of pixels including visible light (See paragraphs [0084] and [0086]: therefore, the second portion of pixels 212 receive light that has transmitted through 222, which includes visible light emitted by the light source), wherein the computer program product comprises (See paragraph [0160]: the computer program includes instructions for executing the method of FIG. 6):
code for analyzing a time evolution of comparison between an intensity of visible light received by the first portion of pixels and an intensity of visible light received by the second portion of pixels, in more than one image of an object (FIG. 3: 240) (See paragraph [0110]) acquired by the biometric imaging arrangement (See paragraph [0111]; See FIG. 6: the analyzing of the comparison is performed at step S560) during illumination of the object with visible light (See paragraph [0084]: the light source emits white light), and
code for performing user authentication at least partly based on an outcome of the time evolution of the comparison (See FIG. 6: according to the processing loop S520 > S530 > S540 > S550 > S560 > S565 > S520, more than one image is acquired at step S520, and user authentication is performed at least partly based on a time evolution of the comparison between the intensity of light received by the first portion of pixels and the intensity of light received by the second portion of pixels (whether the ratio calculated in S540 changes over time or not determines whether fingerprint identification is successful or not)).
Yao does not explicitly teach (see elements emphasized in italics):
an infrared cut-off filter with a spectral transmission band including the entire range of visible light.
However, in the same field of endeavor, fingerprint sensors (Lee, Abstract), Lee teaches:
	a photodetector pixel array (FIG. 11C: FPX and SPX) including at least a first portion of pixels (FPX) arranged to receive light transmitted from an infrared cut-off filter (IRF) with a spectral transmission band including the entire range of visible light (See FIG. 11C and paragraph [0129]) and at least a second portion of pixels (SPX) arranged to receive light transmitted through at least one opening in the infrared cut-off filter, the light received by the second portion of pixels including visible light (See FIG. 11C: SPX are arranged to receive light transmitted through at least one opening in IRF; See paragraph [0039]) (See also FIGS. 12A-12F, showing at least one opening in IRF, which would corresponding to areas between FPX, which SPX is located).
Yao contained a device which differed from the claimed device by the substitution of the infrared cut-off filter with a spectral transmission band including a particular range of visible light, instead of the entire range of visible light. Lee teaches the substituted element of an infrared cut-off filter with a spectral transmission band including the entire range of visible light. Their functions were known in the art to provide pixels with differently filtered visible light. The infrared cut-off filter taught by Yao could have been substituted with the infrared cut-off filter with a spectral transmission band including the entire range of visible light and at least a second portion of pixels arranged to receive light transmitted through at least one opening in the infrared cut-off filter taught by Lee and the results would have been predictable and resulted in an arrangement in which the first portion of pixels receive the entire range of visible light and the second portion of pixels receive visible light. Furthermore, one of ordinary skill in the art would have recognized that Yao’s principle of comparing intensities of visible light received by the first and second portion of pixels, which are differently filtered, can be applied to the filtering arrangement of the first and second portion of pixels taught by Lee to arrive at the claimed features.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 30, Yao in view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Yao teaches:
The computer program product of claim 29, further comprising code for concluding whether an object in the images is a spoof biometric object or a live biometric object based on the outcome of the comparison (See paragraph [0111]).

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are moot on the grounds of new rejections and not persuasive in part.
	Applicant argues the following (Remarks, pages 12): “Yao merely describes a "color filter layer" that filters an optical signal to only pass on certain color ranges (green, blue, cyan) to a pixel. Yao at [0081] and [0084]. Applicant respectfully submits that a "color filter" is not an "infrared cut-off filter" as claimed. One skilled in the art would understand that an "infrared cut-off filter" is an established type of filter that filter out infrared light only, and is not the same as a "color filter" as described in Yao”. The Examiner respectfully disagrees and submits that under the broadest reasonable interpretation of the claim term (See MPEP 2111), Yao teaches this feature. As described in Applicant’s specification, paragraph [0010], an infra-red cut-off filter is for removing IR-light. Furthermore, the claim defines that the infra-red cut-off filter has a spectral transmission band including visible light. The Examiner respectfully submits, therefore, that one of ordinary skill in the art would understand, in light of the specification, the claimed infrared cut-off filter as being a filter that removes IR-light and passes visible light. The Examiner submits that the filter 221 taught by Yao reasonably corresponds to the claimed infrared cut-off filter because it passes visible light (e.g., green light) and removes IR-light because IR-light is not included in the spectral transmission band (See paragraph [0081], lines 1-11: Therefore, if the spectral transmission band is a green light wave band, then 221 is an infrared cut-off filter).
	Applicant argues the following (Remarks, page 12): “Furthermore, the "color filter" of Yao does not have a "spectral transmission band including the entire range of visible light" as claimed”. This argument is respectfully moot on the grounds of new rejections. Specifically, Lee has been introduced to render this feature obvious in combination with Yao.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	YE; Jinshan (US-20210383089-A1): pertinent for its teaching of a fingerprint sensor in which some pixels are filtered by an infrared filter (See FIG. 4 and paragraph [0005]).
	Boettiger; Ulrich (US-20150381907-A1): pertinent for its teaching of a fingerprint sensor in which some pixels are filtered by an infrared filter (See FIG. 4).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692